DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 6-8 of the Remarks filed 1/4/2022, with respect to Claims 1-4, 7-14, 17-18 and 20 have been fully considered and are persuasive.  The rejections of Claims 1-4, 7-14, 17-18 and 20 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-14, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system comprising a standby mode having a configurable transition time. More specifically, the independent claims recite a system comprising a non-volatile memory and a controller which is configured to: upon receipt of a first command specifying an address of a register and a mode transition time, store data indicating the mode transition time in the register, wherein the first command address is one of a plurality of addresses at which two bit data indicating one of four predetermined mode transition times is stored, one of the four mode transition times being at least ten times of another smaller mode transition time, when a time since any command has been received from the host device reaches the mode transition .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137                                                                                                                                                                                           	March 26, 2022